UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4062
GIL CRUZ GUERRERO,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                          (CR-01-52-BO)

                      Submitted: August 20, 2002

                      Decided: September 5, 2002

      Before WIDENER and TRAXLER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Vaughan S. Winborne, Jr., Raleigh, North Carolina, for Appellant.
Ethan Ainsworth Ontjes, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. GUERRERO
                               OPINION

PER CURIAM:

   Gil Cruz Guerrero pled guilty to one count of possession with
intent to distribute 500 grams or more of cocaine, one count of using
and carrying a firearm during and in relation to a drug trafficking
offense, and one count of interstate travel or transportation in aid of
racketeering enterprises. Guerrero’s attorney has filed a brief in accor-
dance with Anders v. California, 386 U.S. 738 (1967). Counsel states
that there are no meritorious issues for appeal, but raises two conten-
tions on Guerrero’s behalf. Guerrero was advised of his right to file
a pro se supplemental brief but has not done so.

   Counsel first contends that the sixty-month consecutive sentence
imposed for the firearm offense violates the proscription against dou-
ble jeopardy because Guerrero already received a seventy-one month
sentence for the same offense behavior in count one for possession of
cocaine with intent to distribute. We find no double jeopardy viola-
tion and reject this contention. See United States v. Studifin, 240 F.3d
415, 418-19 (4th Cir. 2001); United States v. Luskin, 926 F.2d 372,
377 (4th Cir. 1991).

   Counsel next asserts that Guerrero’s rights under the Vienna Con-
vention were violated because he was never informed at the time of
arrest of his right to contact the Mexican Consul. As Guerrero cannot
demonstrate and the record does not reveal any prejudice resulting
from the failure to inform, we find this contention meritless. Breard
v. Greene, 523 U.S. 371, 377 (1998).

   We have examined the entire record in this case in accordance with
the requirements of Anders and find no meritorious issues for appeal.
Accordingly, we affirm Guerrero’s convictions and sentences. This
court requires that counsel inform his client, in writing, of his right
to petition the Supreme Court of the United States for further review.
If the client requests that a petition be filed, but counsel believes that
such a petition would be frivolous, then counsel may move in this
court for leave to withdraw from representation. Counsel’s motion
must state that a copy thereof was served on the client. Finally, we
dispense with oral argument because the facts and legal contentions
                    UNITED STATES v. GUERRERO                     3
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                        AFFIRMED